Citation Nr: 0313508	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of recoupment of military readjustment pay, in the 
amount of $4,500.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1964 to June 
1969.

This appeal arises from a September 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision letter, the RO 
informed the veteran that because he had received $4,500.00 
in readjustment pay at the time of his separation from 
military service, VA was required to withhold this amount in 
VA compensation until the U. S. Government recouped it.  


REMAND

On a VA Form 1-9 (Appeal to Board of Veterans' Appeals) 
received in February 1994, the appellant requested a hearing 
before the Board of Veterans' Appeals (Board) sitting at the 
RO.  Such a hearing was scheduled in mid-May 2003, but the 
veteran informed the RO in early May 2003 that because of his 
health problems and an inability to meet with his accredited 
representative, he was not prepared to present testimony 
before the Board.  He requested that this hearing be 
rescheduled.  Thus, the appellant must be rescheduled for the 
next available hearing before a traveling Veterans Law Judge 
(VLJ) sitting at the RO.  See 38 C.F.R. §§ 20.700(a), 20.703 
(2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing at the RO 
before a traveling VLJ from the Board.  
He should be notified of the time and 
place of this hearing at his last 
reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




